TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00525-CV




                                      Lewis Curatolo, Appellant

                                                    v.

                                        Steve Earhart, Appellee




               FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              NO. 250,855, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




                 Appellant Lewis Curatolo has filed a motion to dismiss his appeal. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                                 ___________________________________________

                                                 Lee Yeakel, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: August 30, 2002

Do Not Publish